FILED
                           NOT FOR PUBLICATION                              MAR 29 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


DR. DARA PARVIN,                                 No. 13-36026

              Plaintiff - Appellant,             D.C. No. 6:10-cv-06332 TC

  v.
                                                 MEMORANDUM*
CNA FINANCIAL CORPORATION dba
CNA INSURANCE COMPANY; and
CONTINENTAL CASUALTY
COMPANY

              Defendants - Appellees.


                   Appeal from the United States District Court
                            for the District of Oregon
                  Thomas M. Coffin, Magistrate Judge, Presiding

                       Argued and Submitted March 7, 2016
                                Portland, Oregon

Before: BERZON and WATFORD, Circuit Judges, and SAMMARTINO, District
Judge.**




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
            The Honorable Janis L. Sammartino, United States District Judge for
the Southern District of California, sitting by designation.
      Dr. Dara Parvin appeals the district court’s dismissal of his negligence,

fraud, and tortious breach of the convenant of good faith and fair dealing causes of

action and summary adjudication of his breach of contract cause of action against

his malpractice liability insurer, CNA Financial Corporation and Casualty

Insurance Company (collectively, “CNA”). As the facts and procedural history are

familiar to the parties, we do not recite them here except as necessary to explain

our disposition. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      The district court did not err in summarily adjudicating and dismissing Dr.

Parvin’s causes of action. CNA introduced evidence—which the district court did

not abuse its discretion in admitting, see Hoffman v. Constr. Protective Servs., Inc.,

541 F.3d 1175, 1178 (9th Cir. 2008)—demonstrating that the Oregon Medical

Association Professional Consultation Committee (“PCC”) consented to the Mason

settlement. Dr. Parvin failed to identify any evidence showing that there was a

genuine issue for trial regarding the PCC’s consent to settle. See Celotex Corp. v.

Catrett, 477 U.S. 317, 322–24 (1986). Given the PCC’s declarations of consent,

Dr. Parvin’s breach of contract, fraud, negligence, and bad faith causes of action

necessarily fail. The district court, therefore, did not err in dismissing and

summarily adjudicating these claims. See Kling v. Hallmark Cards, Inc., 225 F.3d
1030, 1039 (9th Cir. 2000) (“We . . . may affirm a judgment on any ground


                                           2
supported by the record, regardless of whether the district court relied upon,

rejected, or even considered that ground.”).

      Moreover, the district court did not abuse its discretion in allowing CNA to

file a second motion for summary judgment on Dr. Parvin’s breach of contract

cause of action or in construing CNA’s motions in limine concerning Dr. Parvin’s

other causes of action as successive motions for summary judgment. Successive

motions for summary judgment are generally permissible. See Hoffman v.

Tonnemacher, 593 F.3d 908, 910–12 (9th Cir. 2010).

      Lastly, Dr. Parvin waived any challenge to the district court’s partial award

of costs. See United States v. Alameda Gateway Ltd., 213 F.3d 1161, 1168–69 (9th

Cir. 2000) (holding that an appellant “waived [an] issue on appeal” where it

“present[ed] th[e] argument in a lone footnote and fail[ed] to cite any authority in

support”).

      AFFIRMED.




                                          3